     Case 2:20-cv-02347-APG-DJA Document 25
                                         24 Filed 01/27/21
                                                  01/26/21 Page 1 of 3



 1   ERIC W. SWANIS, ESQ.
     Nevada Bar No. 6840
 2   GREENBERG TRAURIG, LLP
     10845 Griffith Peak Drive, Suite 600
 3   Las Vegas, Nevada 89135
     Telephone: (702) 792-3773
 4   Facsimile: (702) 792-9002
     Email: swanise@gtlaw.com
 5
     Counsel for Defendant
 6   AAP Implants, Inc.
 7
 8                           IN THE UNITED STATES DISTRICT COURT

 9                                  FOR THE DISTRICT OF NEVADA

10   HOWARD RONALD TUBIN,                                  CASE NO. 2:20-cv-02347-APG-DJA
11                                                          STIPULATION AND ORDER TO
                             Plaintiff,
                                                                 EXTEND TIME FOR
12                                                          DEFENDANT TO RESPOND TO
              v.                                                     COMPLAINT
13                                                                (FIRST REQUEST)
     DEPUY SYNTHES SALES, INC., d/b/a
14   DEPUY SYNTHES JOINT
15   RECONSTRUCTION; DEPUY SYNTHES
     INC.; JOHNSON & JOHNSON; DEPUY
16   ORTHOPAEDICS, INC.; STRYKER
     CORPORATION; HOWMEDICA
17   OSTEONICS CORPORATION d/b/a
     STRYKER ORTHOPAEDICS; AAP
18   IMPLANTS, INC.; DOES 1 through 15,
19   inclusive; and ROE BUSINESS ENTITIES 1
     through 15, inclusive,
20
                              Defendants.
21
22
23           IT IS HEREBY STIPULATED AND AGREED, between Plaintiff HOWARD RONALD

24   TUBIN, by and through his counsel of record, Bartoldo Baker Carter & Smith, and Defendant, AAP

25   IMPLANTS, INC., by and through its counsel of record, Greenberg Traurig, LLP, that the deadline

26   within which Defendant may file and serve a response to Plaintiff’s complaint is hereby extended

27   from January 26, 2021 to February 25, 2021.

28   ///

                                                   1
     ACTIVE 50656342v1
     Case 2:20-cv-02347-APG-DJA Document 25
                                         24 Filed 01/27/21
                                                  01/26/21 Page 2 of 3



 1         IT IS SO STIPULATED AND AGREED.
 2         Dated this 26th day of January 2021.
 3         BERTOLDO BAKER CARTER                             GREENBERG TRAURIG, LLP
           & SMITH
 4
     By:   /s/ Lindsay K. Cullen                       By:   /s/ Eric W. Swanis
 5         LINDSAY K. CULLEN, ESQ.                           ERIC W. SWANIS, ESQ.
 6         Nevada Bar No. 12364                              Nevada Bar No. 006840
           BRETT A. CARTER, ESQ.                             10845 Griffith Peak Drive
 7         Nevada Bar No. 5904                               Suite 600
           7408 West Sahara Avenue                           Las Vegas, Nevada 89135
 8         Las Vegas, Nevada 89117                           Telephone: (702) 792-3773
           Telephone: (702) 228-2600                         Facsimile: (702) 792-9002
 9         Facsimile: (702) 228-2333                         swanise@gtlaw.com
10         Lindsay@NVLegalJustice.com                        Counsel for Defendant
           Carter@NVLegalJustice.com                         AAP Implants, Inc.
11         Counsel for Plaintiff

12
                                                  IT IS SO ORDERED.
13                                                     IT IS SO ORDERED.
                                                  DATED: January 27, 2021
14
15                                                    _________________________________
                                                      United States District Court Judge
16                                                ___________________________________
                                                      Dated
                                                  DANIEL  J. this ____ day of _________ 2021.
                                                             ALBREGTS
17                                                UNITED STATES MAGISTGRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28


                                                   2
     Case 2:20-cv-02347-APG-DJA Document 25
                                         24 Filed 01/27/21
                                                  01/26/21 Page 3 of 3



 1                                    CERTIFICATE OF SERVICE
 2          I hereby certify that on January 26, 2021, I caused the foregoing document to be
 3   electronically filed with the Clerk of the Court using the CM/ECF system, which will send
 4   notification of such filing to the CM/ECF participants registered to receive such service:
 5          LINDSAY K. CULLEN, ESQ.
 6          Nevada Bar No. 12364
            BRETT A. CARTER, ESQ.
 7          Nevada Bar No. 5904
            7408 West Sahara Avenue
 8          Las Vegas, Nevada 89117
            Telephone: (702) 228-2600
 9          Lindsay@NVLegalJustice.com
10          Carter@NVLegalJustice.com
            Counsel for Plaintiff
11
12
                                                                 /s/ Shermielynn Irasga
13                                                    An employee of GREENBERG TRAURIG, LLP
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                      3
